DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-8 and 15-31 directed to Group II and Group III non-elected without traverse.  Accordingly, claims 5-8 and 15-31 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel Borodach (Reg. 38,388) on 06/29/2022.
The application has been amended as follows: 
In regards to claim 1 (currently amended) “A light-emitting element driving control device comprising: a driving logic circuit configured to drive and control a switching output stage configured to buck an input voltage to an output voltage to supply the output voltage to a light-emitting element; a charge-pump power supply configured to generate a boosted voltage higher than the input voltage; a detection value setter configured to set a peak detection value and a bottom detection value; and a current sense comparator configured: to be supplied with, as a supply voltage, the boosted voltage and the output voltage, to receive a current sense signal directly, wherein the current sense signal is commensurate with an inductor current in the switching output stage, to monitor a terminal-to-terminal voltage between a first current sense pin and a second current sense pin, the terminal-to-terminal voltage corresponding to the current sense signal, and to compare the current sense signal with the peak detection value and the bottom detection value to generate a control signal for the driving logic circuit, wherein the current sense comparator and the detection value setter both employ a floating configuration to operate in a state potentially floating relative to the second current sense pin as a reference potential terminal.” as recited in claim 1.
Claims 5-8 and 15-31 are cancelled.
Allowable Subject Matter
Claims 1-4, 9-14 and 32-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-4, 9-14 and 32-35, the cited prior art of record does not teach or discloses an apparatus over other claim features “a detection value setter configured to set a peak detection value and a bottom detection value; and a current sense comparator configured: to be supplied with, as a supply voltage, the boosted voltage and the output voltage, to receive a current sense signal directly, wherein the current sense signal is commensurate with an inductor current in the switching output stage, to monitor a terminal-to-terminal voltage between a first current sense pin and a second current sense pin, the terminal-to-terminal voltage corresponding to the current sense signal, and to compare the current sense signal with the peak detection value and the bottom detection value to generate a control signal for the driving logic circuit, wherein the current sense comparator and the detection value setter both employ a floating configuration in which they operate in a state potentially floating relative to the second current sense pin as a reference potential terminal.” as recited in claim 1.
The claim in the application are deemed to be directed to an nonobvious improvement Stoeger et al [US 2019/0053341 A1] with who teaches a driver circuit for a light-emitting diode arrangement has a supply terminal for connecting a voltage source. a boost converter inductance connects the supply terminal to a common circuit node. A switching unit connects the circuit node to ground depending on a switching signal. A rectifying unit connects the circuit node to an anode terminal for the light-emitting diode arrangement by way of a circuit branch to which a terminal of a storage capacitance and a terminal of an RC element are connected.
The primary reason of allowance of the claims is improvement with a detection value setter configured to set a peak detection value and a bottom detection value; and a current sense comparator configured: to be supplied with, as a supply voltage, the boosted voltage and the output voltage, to receive a current sense signal directly, wherein the current sense signal is commensurate with an inductor current in the switching output stage, to monitor a terminal-to-terminal voltage between a first current sense pin and a second current sense pin, the terminal-to-terminal voltage corresponding to the current sense signal, and to compare the current sense signal with the peak detection value and the bottom detection value to generate a control signal for the driving logic circuit, wherein the current sense comparator and the detection value setter both employ a floating configuration in which they operate in a state potentially floating relative to the second current sense pin as a reference potential terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844